UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-2144



GREGORY L. A. THOMAS, Chartered,

                                             Plaintiff - Appellant,

          versus


BELL ATLANTIC MARYLAND, INCORPORATED,

                                              Defendant - Appellee.



                             No. 96-2478



GREGORY L. A. THOMAS, Chartered,

                                             Plaintiff - Appellant,

          versus

BELL ATLANTIC MARYLAND, INCORPORATED,
                                              Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-1488-PJM)


Submitted:   June 17, 1997              Decided:    September 3, 1997
Before HALL, NIEMEYER, and MOTZ, Circuit Judges.


No. 96-2144 dismissed and No. 96-2478 affirmed by unpublished per
curiam opinion.


Gregory Lee Andrew Thomas, Appellant Pro Se. Donald P. Maiberger,
ANDERSON & QUINN, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals two orders entered in an action challenging

billing practices in connection with a change of telephone service.

In No. 96-2478, we have reviewed the record and the district

court's opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.* Thomas v. Bell
Atlantic Md., Inc., No. CA-96-1488-PJM (D. Md. Sept. 19, 1996). In

light of this decision, the appeal in No. 96-2144 from the denial

of injunctive relief is moot. Accordingly, we dismiss that appeal.

We deny Appellant's motion to file a supplemental appendix. We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                         No. 96-2144 - DISMISSED
                                         No. 96-2478 - AFFIRMED




      *
        To the extent that the district court’s order could be
construed as a dismissal without prejudice for failure to exhaust
state administrative remedies, we note that even if Appellant
exhausted such remedies, there would be no federal jurisdiction
over this case.

                                3